Case 8:20-cv-01218-JSM-AEP Document 13 Filed 09/21/20 Page 1 of 1 PageID 74




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 FRANK CAPOBIANCO

        Plaintiff,

 v.                                                 CASE NO.: 8:20-cv-01218-JSM-AEP

 MONTEREY FINANCIAL SERVICES, LLC.

        Defendant.

                           NOTICE OF PENDING SETTLEMENT

       PLAINTIFF, FRANK CAPOBIANCO, by and through his undersigned counsel, hereby
submits this Notice of Pending Settlement and states that Plaintiff, FRANK CAPOBIANCO, and
Defendant, MONTEREY FINANCIAL SERVICES, LLC have reached a settlement with regard
to this case and are presently drafting, finalizing, and executing the settlement and dismissal
documents. Upon execution of same, the parties will file the appropriate dismissal documents with
the Court.
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 21st day of September, 2020, a true and correct copy
of the foregoing was filed with the Clerk of the Court and served on the parties of record using the
CM/ECF system.
                                               Respectfully submitted,
                                              /s/ Heather H. Jones
                                              Heather H. Jones, Esq.
                                              Florida Bar No. 0118974
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              401 East Jackson Street, Suite 2340
                                              SunTrust Financial Center
                                              Tampa, FL 33602
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Heather@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff
